Citation Nr: 0103185	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-03 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for disabilities 
resulting from Agent Orange exposure.  

2.  Entitlement to service connection for residuals of a 
bacterial infection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from August 6, 
1974, to December 19, 1974.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's short period of active military service 
did not included active duty in Vietnam.  

2.  There is no competent medical evidence showing that the 
appellant has any disability recognized as being related to 
Agent Orange exposure.  

3.  There is no competent medical evidence showing that the 
appellant has a bacterial infection or residuals thereof.  


CONCLUSIONS OF LAW

1.  No disability related to Agent Orange exposure was 
incurred in or aggravated by military service, nor may any 
such disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2000).  

2.  Residuals of a bacterial infection were not incurred in 
or aggravated by military service, nor were residuals of a 
bacterial infection caused by a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.310(a) (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has disabilities that developed 
as a result of his exposure to Agent Orange.  He also claims 
that he has residuals of a bacterial infection that resulted 
from back surgery.  He also indicated on his December 1998 
substantive appeal (VA Form 9) that he developed a bacterial 
infection that was due to Gulf War Syndrome and environmental 
hazards.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 C.F.R. § 3.307(a).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; multiple myeloma, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  Note 2: For purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has interpreted 
38 U.S.C.A. § 1131 as requiring the existence of a present 
disability for VA compensation purposes.  See Degmetich v. 
Brown, 104 F.3rd 1328 (Fed. Cir. 1997).  In Boyer v. West, 
210 F.3rd 1351, 1353 (Fed. Cir. 2000), the Federal Circuit 
held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's military service and the disability.  
The United States Court of Appeals for Veterans Claims 
(Court) further held that for a claimant to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability, medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); See also Pond v. West, 12 Vet. App. 341, 346 
(1999) and Rose v. West, 11 Vet. App. 169, 171 (1998).  

The Board notes that the appellant's only service-connected 
disability is chronic paranoid schizophrenia, which has been 
rated 100 percent disabling since February 3, 1989.  

Upon reviewing the claims file, the Board finds that the 
statement of the case has provided the appellant with 
sufficient notification as to what evidence is necessary for 
him to establish service connection for disabilities claimed 
by him.  The Board also concludes that all relevant facts 
have been properly developed and, therefore, no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103(a).  VA is not 
required to provide assistance to a claimant under this 
section if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103(a).  

I.  Disabilities Related to Agent Orange Exposure

The regulations pertaining to Agent Orange exposure, expanded 
to include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era.  
38 C.F.R. § 3.307(a)(6)(iii).  However, because the record 
shows that the appellant's short period of active military 
service did not include any active duty in Vietnam, the above 
presumption is not for application in this case.  

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, the evidence in this case 
does not demonstrate that the appellant has any presented any 
competent medical evidence linking any extant disorder to 
herbicide exposure or to his service in any way. In the 
absence of any competent medical evidence showing that the 
appellant has any of the diseases listed in 38 C.F.R. 
§ 3.309(e), the Board finds that service connection is not 
warranted for disabilities resulting from Agent Orange 
exposure.  See Degmetich; Boyer; Hickson supra.  

Although the appellant has presented statements regarding his 
claim for service connection for disabilities resulting from 
Agent Orange exposure, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding a diagnosis that he has 
any disease related to Agent Orange exposure.  Consequently, 
his lay statements, while credible with regard to his 
subjective complaints and history, are not competent evidence 
for the purpose of showing that he currently has any 
disability that has been identified as being caused by Agent 
Orange exposure.  See Stadin v. Brown, 8 Vet. App 280, 284 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

II.  A Bacterial Infection

Initially, the Board notes that the appellant had no military 
service during the Persian Gulf War.  Therefore, his 
statement that he had bacterial infection due to Gulf War 
Syndrome is not plausible.  Furthermore, as noted above, the 
appellant is only service-connected for paranoid 
schizophrenia; he is not service-connected for any back 
disability and has never filed a claim for such a disability.  

Review of the service medical records does not reveal any 
complaint or finding of any bacterial infection.  In fact, 
there is no medical evidence of record that shows the 
appellant has ever complained of or been found to have a 
bacterial infection, or that he has ever undergone back 
surgery.  Absent competent medical evidence  of the presence 
of residuals of a bacterial infection related to service or 
to a service-connected disability, the Board finds that 
service connection for residuals of a bacterial infection is 
not warranted, either on a direct basis or on a secondary 
basis.  See Degmetich; Boyer; Hickson supra.  

Although the appellant has presented statements regarding his 
claim for service connection for residuals of a bacterial 
infection, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding a diagnosis that he has residuals 
of a bacterial infection.  Consequently, his lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing that he currently has residuals of a bacterial 
infection.  See Stadin v. Brown, 8 Vet. App 280, 284 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

ORDER

Service connection for disabilities resulting from Agent 
Orange exposure is denied.  

Service connection for residuals of a bacterial infection is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

